           Case 1:21-cv-00083-LY Document 3 Filed 01/28/21 Page 1 of 6




                         UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF TEXAS
                                AUSTIN DIVISION


Classic Maritime Inc,                               §
                                                    §
       Plaintiff,                                   §
                                                    §      Civil Action No. 1:21-cv-83
v.                                                  §
                                                    §      Admiralty Rule 9(h)
XCoal Energy and Resources LLC D/B/A/               §
XCoal Energy and Resources                          §
                                                    §
       Defendant.                                   §

     MEMORANDUM OF LAW IN SUPPORT OF PLAINTIFF’S APPLICATION FOR
            ISSUANCE OF A WRIT OF MARITIME ATTACHMENT

       Plaintiff, Classic Maritime Inc. (“Classic” or “Plaintiff”), by and through its attorneys,

Holland & Knight LLP, submits this Memorandum of Law in Support of Plaintiff’s Application

for Issuance of a Writ of Maritime Attachment. Plaintiff has satisfied all of the requirements

necessary to obtain a maritime attachment pursuant to Rule B of the Supplemental Rules for

Certain Admiralty and Maritime Claims against Defendants, XCoal Energy and Resources D/B/A/

XCoal Energy and Resources, LLC (“Defendants”).

       Supplemental Admiralty and Maritime Claims Rule B(1) “allows a district court to take

jurisdiction over a defendant in an admiralty or maritime action by attaching property of the

defendant.” Malin Int’l Ship Repair & Drydock, Inc. v. Oceanografia, S.A. de C.V., 817 F.3d 241,

244 (5th Cir. 2016) (quoting Submersible Sys., Inc., v. Perforanora Cent., S.A. de C.V., 249 F.3d

413, 421 (5th Cir. 2001). The purposes of this power are “to secure a respondent’s appearance

and to assure satisfaction in case the suit is successful.” Id. (quoting Swift & Co. Packers v.

Compania Colombiana Del Caribe, S.A., 339 U.S. 684, 693 (1950))
               Case 1:21-cv-00083-LY Document 3 Filed 01/28/21 Page 2 of 6




       In this action, Classic is seeking a maritime attachment as security for arbitration in the

United States related to maritime transactions pursuant to the Federal Arbitration Act, 9 U.S.C. §§

1 and 8. See, Plaintiff’s Verified Complaint dated January 27, 2021 (the “Verified Complaint”), ¶

1. A plaintiff’s right to obtain maritime attachment of a defendant’s property to secure its claim

is venerable. As stated by the Second Circuit,

       The use of the process of attachment in civil causes of maritime jurisdiction by
       courts of admiralty . . . has prevailed during a period extending as far back as the
       authentic history of those tribunals can be traced.

Aurora Maritime Co. v. Abdullah Mohamed Fahem & Co., 85 F.3d 44, 47-48 (2d Cir. 1996)

(quoting Atkins v. The Disintegrating Co., 85 U.S. (18 Wall.) 272, 303 (1873)).

       “A Rule B maritime attachment is a remedy available only under a court’s admiralty

jurisdiction.” Alphamate Commodity GMBH v. CHS Europe S.A., 627 F.3d 183, 186 (5 th Cir.

2010) (citing Fed. R. Civ. P. 9(h); Fed. R. Civ. P. Supp. R. A(1)(A)). Accordingly, a maritime

attachment is available whenever “the plaintiff has an in personam claim against the defendant

which is cognizable in admiralty . . . . In other words, the plaintiff’s claim must be one which will

support a finding of admiralty jurisdiction under 28 U.S.C. § 1333.” Robert M. Jarvis, An

Introduction to Maritime Attachment Practice Under Rule B, 20 J. MAR. L. & COMM. 512, 526

& n.20 (1989). The only other prerequisite necessary for a plaintiff to demonstrate its entitlement

to a writ of maritime attachment and garnishment is to show that “the defendant cannot be found

within the district.” Fed. R. Civ. P. Supp. R. B(1)(b). Hence, where a plaintiff files a maritime

claim and an declaration showing that the defendant cannot be found within the district, that

plaintiff has satisfied the prerequisites for obtaining an order directing the issuance of a writ of




                                                 2

#81771653_v1
               Case 1:21-cv-00083-LY Document 3 Filed 01/28/21 Page 3 of 6




maritime attachment and garnishment and the court should issue the requested order without

further inquiry:

       Although a plaintiff seeking attachment must supply, along with its verified
       complaint, an affidavit stating that defendant cannot be found within the district,
       little else is required and there need only be a hearing after the attachment is
       served.

ContiChem LPG v. Parsons Shipping Co., 229 F.3d 426, 434 (2d Cir. 2000) (emphasis added); see

also Fed. R. Civ. P. Supp. R. B, Advisory Committee Notes, 1985 Amendment (stating that Rule

B(1) “envisions that the order [directing issuance of a writ] will issue when the plaintiff makes a

prima facie showing that he has a maritime claim against the defendant in the amount sued for and

the defendant is not present in the district.         A simple order with conclusory findings is

contemplated.”). Courts consistently apply four requirement for a Rule B attachment. The

Plaintiff must show only that:

       1.        it has a valid prima facie admiralty claim against the defendant;

       2.        the defendant cannot be found within the district;

       3.        the defendant’s property may be found within the district; and

       4.        there is no statutory or maritime law bar to the attachment.

See e.g., Williamson v. Recovery Ltd. P’ship, 542 F.3d 43, 51 (2d Cir. 2008); Blue Whale Corp. v.

Grand China Shipping, 722 F.3d 488, 493 (2d Cir. 2013). After review of the Plaintiff’s complaint

and supporting declaration, “if the conditions of this Rule B appear to exist,” the court must “enter

and order so stating and authorizing process of attachments and garnishment.’ Fed. R. Civ. P.

Supp. R. B(1)(b); see also Heidmar, Inc. v. Anomina Ravennate Di Armanento Sp.A. of Ravenna,

132 F.3d 264, 267 (5th Cir. 1998).


                                                  3

#81771653_v1
               Case 1:21-cv-00083-LY Document 3 Filed 01/28/21 Page 4 of 6




        Here, as discussed below, Classic has satisfied the prerequisites for obtaining an order

directing the issuance of a writ of maritime attachment and garnishment.

        A.       Classic has Asserted Prima Facie Admiralty Claims Against the Defendants

        In its Verified Complaint, Classic has asserted against Defendants maritime claims based

on the breach of maritime contracts, specifically a contract of affreightment and several charter

party agreements. These are undoubtedly traditional maritime contracts subject to admiralty

jurisdiction, and claims arising under such contracts are maritime claims. Morewood v. Enequist,

64 U.S. 491, 494-95 (1859) (“charter-parties and contracts of affreightment are ‘maritime

contracts’ within the true meaning and construction of the Constitution and act of Congress”);

Armour & Co. v. FT. Morgan S.S. Co., 270 U.S. 253, 256 (1926) (“a charter party is a maritime

contract and hence enforceable in a court of admiralty”) (internal quotations omitted); Norfolk S.

Ry. Co v. Kirby, 543 U.S. 14, 23 (2004) (confirming that cases involving maritime contracts give

rise to admiralty jurisdiction); Fednav, Ltd. v. Isoramar, S.A., 925 F.2d 599, 601 (2d Cir. 1991)

(“It is beyond dispute that a charter party agreement is a maritime contract subject to federal

admiralty jurisdiction”).

        B. Defendants Cannot Be Found Within the District

        The Declaration of James H. Power in support of Rule B Attachment and Application for

Substitute Process Server dated January 27, 2021 (the “Power Decl.”) establishes the second

requirements necessary to obtain a Rule B attachment. The Defendants, or their agent(s) cannot

be “found” within this judicial district. For the purposes of Rule B, a defendant is “found” within

a district only if it is 1) subject to personal jurisdiction within the district and 2) capable of being

served with process there. Aqua Stoli Shipping Ltd. v. Gardner Smith Pty ltd., 460 F.3d 434, 441


                                                   4

#81771653_v1
               Case 1:21-cv-00083-LY Document 3 Filed 01/28/21 Page 5 of 6




(2d Cir. 2009) abrogated on different grounds by Shipping Corp. of India v. Jaldhi Overseas Pte

Ltd., 585 F.3d 58 (2d Cir. 2009). The Supreme Court has held that “[a] court may assert general

jurisdiction over foreign (sister-state or foreign-country) corporation to hear any and all claims

against them when their affiliations with the State are so ‘continuous and systematic’ as to render

them essentially at home in the forum state.” Wilderness USA, Inc. v. DeAngelo Bros. LLC, 265

F. Supp. 3d 301, 305 (W.D.N.Y. 2017) (quoting Goodyear Dunlop Tires Operations, S.A. v.

Brown, 564 U.S. 915, 919 (2011)).

       XCoal is a limited liability company organized under the laws of Pennsylvanian, with its

principle place of business in that State. Verified Complaint, ¶ 4. As noted in the Power Decl.,

the Defendants are not registered with the Texas Secretary of State to do business in the State as

foreign entities, and do not appear to have any “continuous and systematic” affiliations with Texas

as to render them at home in the this State. Power Decl., ¶ 4-5. Accordingly, Defendants do not

appear to “found” within the district for the purposes of Rule B, and this condition is satisfied and

warrants attachment. See Heidmar, 132 F.3d at 267.

       C.        Defendants’ Property is Present in This District in the Form of Bank Accounts
                 in The Defendants’ Name, and There Are No Statutory or Maritime Law Bars
                 to This Attachment.

       The principal property sought to be attached by Classic are bank accounts belonging to the

Defendants located in this District (Power Decl., ¶¶ 8), which is straightforward property interest

held by Defendants in the property sought to be attached. Upon information and belief, Defendants

have accounts believed to be held in the hands of PNC Bank, N.A., and Citibank N.A. as

Defendants have paid other charterers and creditors in the past from these accounts. Verified

Complaint, ¶ 32, Power Decl., 8.


                                                 5

#81771653_v1
               Case 1:21-cv-00083-LY Document 3 Filed 01/28/21 Page 6 of 6




       Finally, there are not statutory or maritime law bars to this attachment.

                                        CONCLUSION

       Plaintiff has shown that all of the prerequisites for obtaining a Rule B attachment order are

present in this case. Thus, it is respectfully submitted that this Court issue the requested Order

directing the issuance of a writ of attachment and garnishment.

Dated: January 28, 2021
       Houston, Texas

                                                     Respectfully submitted,

                                             By:             s/ James H. Power
                                                     Julia M. Haines
                                                     State Bar. No. 08710800
                                                     Fed I.D. No. 00765
                                                     James H. Power
                                                     State Bar No. 24026397
                                                     Federal I.D. No. 433050
                                                     HOLLAND & KNIGHT LLP
                                                     1100 Louisiana Street Suite 4300
                                                     Houston, Texas 77002
                                                     Telephone (Cell): (713) 805-0684
                                                     Office: (713) 244-6875

                                                             - and –

                                                     31 West 52nd Street
                                                     New York, NY 10019
                                                     Telephone: (212) 513-3200
                                                     Facsimile: (212) 385-9010
                                                     Email: james.power@hklaw.com

                                                     Counsel for Classic Maritime Inc.




                                                 6

#81771653_v1
